                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 267
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
GEORGE KELLY,                                    )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge George J. Limbert, regarding the change of plea hearing of George Kelly, which

was referred to the Magistrate Judge with the consent of the parties.

           On May 1, 2019, the government filed a one count Indictment, charging Defendant

George Kelly, with Felon in Possession of a Firearm and Ammunition, in violation of Title 18

United States Code Section 922(g)(1) and 924(a)(2). Defendant Kelly was arraigned on June 7, 2019

and entered a plea of not guilty to Count 1 of the Indictment, before Magistrate Judge Limbert. On

August 1, 2019, Magistrate Judge Limbert, received Defendant Kelly’s plea of guilty to Count 1 of

the Indictment, and issued a Report and Recommendation (“R&R”), concerning whether the plea

should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Kelly

is found to be competent to enter a plea and to understand his constitutional rights. He is aware of

the charges and of the consequences of entering a plea. There is an adequate factual basis for the
plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Kelly is adjudged guilty to Count 1 of the Indictment, in violation of

Title 18 United States Code, Section 922(g)(1) and 924(a)(2). This matter was referred to the U. S.

Probation Department for the completion of a pre-sentence investigation and report. Sentencing will

be on November 5, 2019 at 3:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House,

801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
September 12, 2019
